— Order, Supreme Court, New York County, entered October 3, 1980, denying plaintiffs’ motion to strike demand for a jury trial and for related relief, is unanimously affirmed, without costs. The lease between plaintiffs and defendants contained a waiver of jury trial in any action “brought by either of the parties hereto against the other (except for personal injury or property damage).” This clause was obviously drafted to comply with section 259-c of the Real Property Law (see, also, General Construction Law, § 25-b). However, the defendant and third-party plaintiff’s complaint against third-party defendant Tichman is not an action brought by either of the parties to the lease against the other, and, therefore, defendant was entitled to a jury trial at least as to the issues arising out of the third-party complaint. The demand for a jury trial is a demand for “trial by jury of all issues so triable.” (CPLR 4102, subd [b].) Concur — Murphy, P. J., Kupferman, Birns, Carro and Silverman, JJ.